Not For Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

            United States Court of Appeals
                          For the First Circuit
No. 05-1936

           JOSÉ A. RAMOS-RODRÍGUEZ; NYDIA RAMOS-MARTÍNEZ,

                         Plaintiffs, Appellants,

                                        v.

   PEDRO A. TOLEDO-DÁVILA, Superintendent, Puerto Rico Police
 Department; PABLO SANTIAGO-GONZÁLEZ, Inspector General, Puerto
      Rico Police Department; COMMONWEALTH OF PUERTO RICO,

                          Defendants, Appellees.


           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

            [Hon. Raymond L. Acosta, U.S. District Judge]


                                     Before

                        Howard, Circuit Judge,
              Baldock* and Stahl, Senior Circuit Judges.


     John Ward-Llambias on brief for appellants.
     Salvador J. Antonetti-Stutts, Solicitor General, Mariana D.
Negrón-Vargas, Deputy Solicitor General, Maite D. Oronoz-Rodríguez,
Deputy Solicitor General, and Rosa Elena Pérez-Agosto, Assistant
Solicitor General, on brief for appellees.


                             November 17, 2006




     *
         Of the Tenth Circuit, sitting by designation.
           STAHL, Senior Circuit Judge.           Having considered the

parties' briefs and the record below, we affirm the district

court's grant of summary judgment in this case, for substantially

the reasons outlined in the district court's careful opinion.

           Appellants,    both    members   of   the   Puerto   Rico   Police

Department (PRPD), brought suit against the Superintendent and

Inspector General of the PRPD and against the Commonwealth, for

civil rights violations under 42 U.S.C. § 1983.            Ramos-Rodriguez

alleges that he was denied due process when he was not promoted to

First   Lieutenant,    and   together     they   allege   their   right   to

association was violated when the PRPD investigated whether they

were conducting an intimate relationship at the police station. We

review a grant of summary judgment de novo.             Mulloy v. Acushnet

Co., 460 F.3d 141, 145 (1st Cir. 2006).            Ramos-Rodriguez's due

process claim does not survive summary judgment because, viewing

the facts in the light most favorable to him, he has failed to

allege a viable property interest in receiving a promotion. Stuart

v. Roache, 951 F.2d 446, 455 (1st Cir. 1991).          Puerto Rico law does

not permit promotion of a police officer where he has outstanding

disciplinary complaints.         25 P.R. Laws Ann. § 3114(d) (2003).

Here, it is uncontested that Ramos had at least two, and up to

seven, complaints pending against him on each of the three relevant

promotion dates.      In addition, Ramos-Rodriguez's allegation that




                                    -2-
the PRPD had a practice of lodging anonymous complaints to prevent

promotions simply is not supported by the record.

            Appellants also argue that "both plaintiffs have been

deprived    of   a   federally   protected   right    to   privacy    by    undue

surveillance and harassment."         Appellants' Brief at 14.        However,

appellants    expend    only   two   sentences   of   their   brief    on   this

argument, one in the Statement of Issues and one in the Conclusion.

With such a paucity of argumentation, appellants have waived this

issue.     United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)

("[I]ssues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived.").

            Affirmed.




                                      -3-